v. State, 106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990). Accordingly, we

                            ORDER this appeal DISMISSED.




                                                                                   J.
                                                   Pickeriinngg


                                                       baji CLI"Sikir J.
                                                   ParngriLirrt
                                                         r



                                                   Saitta


                cc: Hon. Valorie J. Vega, District Judge
                     Eddie James Thomas
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                ...continued
                prejudice and appellant was allowed to litigate a second petition at the
                conclusion of his direct appeal, the denial of the second petition filed on
                February 21, 2008, was appealed to this court, see Thomas v. State, Docket
                No. 51707 (Order of Affirmance, May 13, 2009), and the third petition filed
                on August 12, 2009, was taken off-calendar as requested by appellant
                because it was merely a courtesy copy of a petition filed in federal court. A
                number of claims in appellant's motion for scheduling order are simply
                fabrications and distortions of real events. Appellant is cautioned that
                submitting false statements may result in the imposition of sanctions.


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A